DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claim 30; cancellation of claims 1-11; and addition of new claims 33 and 34 are noted.

Response to Arguments
In Applicant’s remarks, it is noted that the claims were amended to improve clarity and further define the claimed embodiments. Applicant argues that the claims have been amended in order to reflect the allowable subject matter indicated in the previous office action.
The office agrees this is the case for claim 6 (now in independent form as claim 33) and claim 30. However, new claim 34, which Applicant states is representative of claim 9, is not in fact in line with the subject matter indicated as allowable in the previous office action. As written, claim 34 is actually more in line with claim 1, now canceled, with correction of the concentration of component D) to overcome the rejection under 35 USC 112(b). Claim 9 was indicated as containing allowable subject matter based on requiring component C) (water-immiscible organic solvent), by reciting a concentration of 0.1 to 20 wt%, whereas Nguyen explicitly teaches away from the demulsifier composition comparing water-immiscible solvent (see paragraph 16 of previous office action). As written, component C) is optional in claim 34. Thus, Nguyen still applies.
The office made attempts to contact Applicant to correct this issue, but was unsuccessful in reaching them by telephone. The issue and rejection herein may be overcome by amending claim 34 to reflect the subject matter of clam 9 (now canceled).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2013/0261227).
Regarding claim 34, Nguyen discloses a demulsifier composition comprising (see [0007]; [0031]):
(i) a nonionic surfactant, including alkoxylated alcohols, alkoxylated alkylphenols, polyethylene glycol esters, and (iv) an additional surfactant, which may comprise alkylbenzene sulfonic acid (analogous to A) (see [0032]; [0041]);
(iii) a water soluble or dispersible nonionic surfactant that is different from the above surfactant having an HLB of greater than about 10 (analogous to B) (see [0039]); 
(ii) a coupling agent comprising a water-soluble organic solvent (analogous to D); and
(vi) water (E) (see [0031]).
The nonionic surfactant (i) is present in an amount of 0.1 to 35 wt% (see [0032]) and the additional surfactant (iv) is present in an amount of 2 to 20 wt% (see claim 17), thus teaching a combined amount of 2.1 to 55 wt%. The nonionic surfactant (iii) is present in an amount of 2 to 25 wt% (see [0039]) and the coupling agent (ii) is present in an amount of about 5 to 40 wt% (see claim 13), overlapping the claimed ranges for B) and D), respectively. Based upon the disclosed weight ranges for the aforementioned components, Nguyen is considered to also teach a water concentration overlapping with that claimed, based upon an inherent total of 100 wt% of all of the components of the composition. The office notes that component C) of the claimed composition is optional.
The office notes that the upper limit of the range of components (i) + (iv) disclosed in Nguyen is below the lower limit claimed for A) (65 wt%). However, it is considered that a person of ordinary skill in the art would optimize, by routine experimentation, the concentration of the various components of the Nguyen demulsifier composition in order to maximize demulsifying efficiency in application of the composition. Nguyen is considered to fully teach all of the claimed composition components, just in different concentrations. Determining the optimum concentrations based upon the desired use and outcome of the use amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed concentration range of the A) component is not considered to patentably distinguish the instant claims over the cited prior art.

Allowable Subject Matter
Claims 12-33 are allowed.
The following is a re-statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, Nguyen is considered to be the closest prior art and discloses the demulsifier composition previously discussed herein. The composition is used in a process for breaking an emulsion of oil and water (see [0044]). Nguyen, however, does not disclose the specifically claimed steps recited in claim 12, entailing in-situ preparation of an aqueous dispersion of the demulsifier composition in an aqueous fluid, wherein the aqueous dispersion contains 0.1 to 7 wt.% of the concentrated demulsifier composition, and mixing such with the emulsion (emphasis added). There does not appear to be any suggestion or motivation which would lead a person of ordinary skill in the art to modify Nguyen in such a way as to arrive at the claimed embodiment, entailing distinct steps of forming a concentrated composition, in situ formation of an aqueous dispersion of the concentrated composition, and mixing of the aqueous dispersion with an emulsion.
Similarly, with respect to claim 30, Nguyen does not disclose or suggest an aqueous dispersion of the demulsifier composition in the specific claimed range of 0.1 to 7 wt.% of the concentrated demulsifier composition in an aqueous fluid.
Regarding claim 33, the prior art does not disclose or suggest the specific surfactant claimed therein (N-acylated N-methyl glucamide) in combination with the other claimed components of the composition or any reason why a person of ordinary skill in the art would be motivated to include such a component in the demulsifier composition.
Other relevant prior art references include:
Dwarakanath et al (US 2016/0122622), which discloses an anhydrous polymer composition comprising a powder polymer suspended in water soluble solvent having an HLB of greater than or equal to 8. The polymer composition may be hydrated in an aqueous fluid for injection, in order to enhance production of oil from a formation (see Abstract; [0008]). Thus, Dwarakanath is highly relevant to the claimed invention. However, the polymers used in the reference are based upon polyacrylamides and are vastly different than those of the instant claims, which are based polyoxyalkylated polymers (see [0040]).
Selvarajan et al (US 6,294,093), directed to an aqueous composition having an oil-soluble demulsifier and a water soluble surfactant (see Abstract). 
Spalding (US 2003/0032683), directed to a demulsifier composition comprising a salt of an alkyl aryl sulfonic acid and a solubilizing surfactant (see [0013]-[0014]; [0021]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772